Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
2.	Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of records Youn et al. (US 2017/0339609) and RYU et al. (US 2018/0192337)
does not disclose or render obvious the claims limitations, including
“receiving, by an access and mobility management function (AMF) from an access network (AN), a message including packet data unit (PDU) session identifiers (IDs) associated with PDU sessions of the UE; sending, by the AMF to a session management function (SMF), a PDU session deactivation request to deactivate a PDU session, the PDU session deactivation request including an identifier indicating the PDU session; receiving, by the AMF from the SMF, a PDU session deactivation response associated with the PDU session deactivation request; indicating, by the AMF, to the AN to release a UE context of the UE after receiving the PDU session deactivation response, wherein the UE context includes UE related information associated with the N2 connection;
receiving, by the AMF from the AN, a UE context release confirmation, so that a release of the N2 connection associated with the UE is confirmed..”.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMINA CHOUDHRY whose telephone number is (571)270-7102.  The examiner can normally be reached on Monday to Thursday (7:30 a.m. to 5.00p.m.).
                                    If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462